 
EXHIBIT 10.1
 
 
 
LOAN AGREEMENT
 
 
DATED AS OF AUGUST 31, 2007
 
 
BY AND BETWEEN
 
 
SPORT CHALET, INC.,
A DELAWARE CORPORATION,
AS THE BORROWER
 
AND
 
BANK OF AMERICA, N.A.,
 
 
AS THE BANK
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 


Section 
   
Page
       
1.
LINE OF CREDIT AMOUNT AND TERMS
1
       
1.1
Line of Credit Amount
1
         
1.2
Availability Period
1
         
1.3
Repayment Terms
1
         
1.4
Interest Rate
1
         
1.5
Optional Interest Rates
2
         
1.6
Applicable Rate
2
         
1.7
Letters of Credit
3
       
2.
OPTIONAL INTEREST RATES
3
         
2.1
Optional Rates
3
         
2.2
LIBOR Rate
4
       
3.
FEES AND EXPENSES
5
       
3.1
Fees
5
         
3.2
Expenses
5
         
3.3
Reimbursement Costs
5
       
4.
COLLATERAL
5
       
4.1
Personal Property
5

 
 

--------------------------------------------------------------------------------


 

       
5.
DISBURSEMENTS, PAYMENTS AND COSTS
5
         
5.1
Requests for Credit
6
         
5.2
Disbursements and Payments
6
         
5.3
Telephone and Telefax Authorization
6
         
5.4
Direct Debit (Pre-Billing)
6
         
5.5
Banking Days
7
         
5.6
Interest Calculation
7
         
5.7
Default Rate
7
         
5.8
Taxes
7
         
5.9
Additional Costs
7
       
6.
CONDITIONS
8
   
 
 
6.1
Authorizations
8
         
6.2
Governing Documents
8
         
6.3
Security Agreements
8
         
6.4
Perfection and Evidence of Priority
8
         
6.5
Payment of Fees
8
         
6.6
Good Standing
8
         
6.7
Legal Opinion
8
         
6.8
Insurance
8
         
6.9
Other Required Items
8
       
7.
REPRESENTATIONS AND WARRANTIES
8
         
7.1
Formation
8
         
7.2
Authorization
9
         
7.3
Enforceable Agreement
9
         
7.4
Good Standing
9
         
7.5
No Conflicts
9
         
7.6
Financial Information
9
         
7.7
Lawsuits
9
         
7.8
Collateral
9

 
 

--------------------------------------------------------------------------------


 
 
       
7.9
Permits, Franchises
10
         
7.10
Other Obligations
10
         
7.11
Tax Matters
10
         
7.12
No Event of Default
10
         
7.13
Insurance
10
         
7.14
ERISA Plans
10
         
7.15
Location of Borrower
11
       
8.
COVENANTS
11
       
8.1
Use of Proceeds
11
         
8.2
Financial Information
12
         
8.3
Funded Debt to EBITDA Ratio
13
         
8.4
Fixed Charge Coverage Ratio
13
     
 
 
8.5
Bank as Principal Depository
13
     
 
 
8.6
Other Debts
13
     
 
 
8.7
Other Liens
14
     
 
 
8.8
Maintenance of Assets
14
     
 
 
8.9
Investments
14
     
 
 
8.10
Loans
14
     
 
 
8.11
Change of Ownership
14
     
 
 
8.12
Additional Negative Covenants
15
     
 
 
8.13
Notices to Bank
15
     
 
 
8.14
Insurance
16
     
 
 
8.15
Compliance with Laws
16
     
 
 
8.16
ERISA Plans
16
     
 
 
8.17
Books and Records
16

 

--------------------------------------------------------------------------------


 

     
 
 
8.18
Audits
16
     
 
 
8.19
Perfection of Liens
17
     
 
 
8.20
Cooperation
17
     
 
 
8.21
Indemnity Regarding Use of Real Property
17
     
 
9.
HAZARDOUS SUBSTANCES
17
   
 
 
9.1
Indemnity Regarding Hazardous Substances
17
     
 
 
9.2
Compliance Regarding Hazardous Substances
17
     
 
 
9.3
Notices Regarding Hazardous Substances
17
     
 
 
9.4
Site Visits, Observations and Testing
18
     
 
 
9.5
Definition of Hazardous Substances
18
     
 
 
9.6
Continuing Obligation
18
     
 
10.
DEFAULT AND REMEDIES
18
   
 
 
10.1
Failure to Pay
18
     
 
 
10.2
Other Bank Agreements
19
     
 
 
10.3
Cross-default
19
     
 
 
10.4
False Information
19
     
 
 
10.5
Bankruptcy
19
     
 
 
10.6
Receivers
19
     
 
 
10.7
Lien Priority
19
     
 
 
10.8
Judgments
19
     
 
 
10.9
Material Adverse Change
19
     
 
 
10.10
Government Action
20
     
 
 
10.11
Default under Related Documents
20
     
 
 
10.12
Other Breach Under Agreement
20

 

--------------------------------------------------------------------------------


 

     
 
11.
ENFORCING THIS AGREEMENT; MISCELLANEOUS
20
   
 
 
11.1
GAAP
20
     
 
 
11.2
California Law
20
     
 
 
11.3
Successors and Assigns
20
     
 
 
11.4
Dispute Resolution Provision
20
     
 
 
11.5
Severability; Waivers
22
     
 
 
11.6
Attorneys’ Fees
22
     
 
 
11.7
One Agreement
23
     
 
 
11.8
Indemnification
23
         
11.9
Notices
23
         
11.10
Headings
23
         
11.11
Counterparts
24
         
11.12
Prior Agreement Superseded
24

 
 

--------------------------------------------------------------------------------


 
LOAN AGREEMENT
 
This Agreement dated as of August 31, 2007, is between BANK OF AMERICA, N.A.
(the “Bank”) and SPORT CHALET, INC., a Delaware corporation (the “Borrower”).
line of credit amount and terms
 
Line of Credit Amount.
 
(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrower. The amount of the line of credit (the “Commitment”) is
the amount indicated for each period set forth below:

 
Period 
Amount     During each period of   October 1 to December 31 of each year 
$40,000,000     During each period of   January 1 to September 30 of each year 
$30,000,000

 

 
provided, however, that the outstanding principal balance of advances under the
line of credit plus the outstanding amounts of any letters of credit, including
amounts drawn on letters of credit and not yet reimbursed, shall not exceed at
any time the lesser of (i) 45% of the Borrower’s net inventory at cost (which
will be determined utilizing the first-in-first-out (FIFO) method, based upon
the retail method of accounting and utilizing the Borrower’s costs) and (ii) the
Commitment. The Borrower shall from time to time prepay advances to the extent
necessary to comply with the foregoing limitation.

   

(b)
This is a revolving line of credit. During the availability period, the Borrower
may repay principal amounts and reborrow them.

 
(c)
The Borrower agrees not to permit the principal balance outstanding to exceed
the Commitment. If the Borrower exceeds this limit, the Borrower will
immediately pay the excess to the Bank upon the Bank’s demand.

 
Availability Period.
 
The line of credit is available between the date of this Agreement and September
30, 2012, or such earlier date as the availability may terminate as provided in
this Agreement (the “Expiration Date”).
Repayment Terms. 
 
(a)
The Borrower will pay interest on August 31, 2007, and then on the last day of
each month thereafter until payment in full of all principal, interest, and
other amounts outstanding under this facility.

(b)
The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Expiration Date.

(c)
The Borrower may prepay the loan in full or in part at any time. The prepayment
will be applied to the most remote payment of principal due under this
Agreement.

Interest Rate. 
 
(a)
The interest rate is a rate per year equal to the Bank’s Prime Rate plus the
Applicable Rate as defined below.

(b)
The Prime Rate is the rate of interest publicly announced from time to time by
the Bank as its Prime Rate. The Prime Rate is set by the Bank based on various
factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 
 
1

--------------------------------------------------------------------------------


 
Optional Interest Rates. 
 
Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rates listed
below for this line of credit during interest periods agreed to by the Bank and
the Borrower. The optional interest rates shall be subject to the terms and
conditions described later in this Agreement. Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a “Portion.”
The following optional interest rate is available: the LIBOR Rate plus the
Applicable Rate as defined below.
Applicable Rate. 
 
The “Applicable Rate” shall be the following amounts per annum, based upon the
Funded Debt to EBITDA Ratio (as defined in the “Covenants” section of this
Agreement), as set forth in the most recent compliance certificate (or, if no
compliance certificate is required, the Borrower’s most recent financial
statements) received by the Bank as required in the Covenants section; provided,
however, that, until the Bank receives the first compliance certificate or
financial statement, such amounts shall be those indicated for pricing level 2
set forth below:
Applicable Rate
(in percentage points per annum)
Pricing
Level
Funded Debt to
EBITDA Ratio
Base Rate
LIBOR Rate
Standby Letters of
Credit
Unused
 Commitment
 Fee
1
Greater than or equal to
1.25 to 1.0
-0.25%
+1.25%
+1.25%
+0.20%
2
Less than
1.25 to 1.0
-0.25%
+1.00%
+1.00%
+0.20%



The Applicable Rate shall be in effect from the date the most recent compliance
certificate or financial statement is received by the Bank until the date the
next compliance certificate or financial statement is received; provided,
however, that if the Borrower fails to timely deliver the next compliance
certificate or financial statement, the Applicable Rate from the date such
compliance certificate or financial statement was due until the date such
compliance certificate or financial statement is received by the Bank shall be
the highest pricing level set forth above.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Bank
determines that (i) the Funded Debt to EBITDA Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Funded Debt to EBITDA Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Bank, promptly on demand by the Bank (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Bank), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit any other
rights of the Bank hereunder. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitment and the repayment of all other
amounts hereunder.
 
2

--------------------------------------------------------------------------------


 
Letters of Credit. 
 
(a)
During the availability period, at the request of the Borrower, the Bank will
issue:

 
(i)
Commercial letters of credit with a maximum maturity of up to 120 days but not
to extend beyond the Expiration Date. Each commercial letter of credit will
require drafts payable at sight.

 
(ii)
Standby letters of credit with a maximum maturity of up to 365 days but not to
extend beyond the Expiration Date. The standby letters of credit may include a
provision providing that the maturity date will be automatically extended each
year for an additional year unless the Bank gives written notice to the
contrary; provided, however, that each letter of credit must include a final
maturity date which will not be subject to automatic extension.

(b)
The amount of the letters of credit outstanding at any one time (including the
drawn and unreimbursed amounts of the letters of credit) may not exceed Ten
Million Dollars ($10,000,000).

(c)
In calculating the principal amount outstanding under the Commitment, the
calculation shall include the amount of any letters of credit outstanding,
including amounts drawn on any letters of credit and not yet reimbursed.

(d) The following letters of credit are outstanding from the Bank for the
account of the Borrower:
 

Letter of Credit Number Amount 3055786  $343,000 3063442  $1,800,000

   
As of the date of this Agreement, these letters of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.
(e)
The Borrower agrees:

 
(i)
Any sum drawn under a letter of credit may, at the option of the Bank, be added
to the principal amount outstanding under this Agreement. The amount will bear
interest and be due as described elsewhere in this Agreement.

 
(ii)
If there is a default under this Agreement, to immediately prepay and make the
Bank whole for any outstanding letters of credit.

 
(iii)
The issuance of any letter of credit and any amendment to a letter of credit is
subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.

 
(iv)
To sign the Bank’s form Application and Agreement for Commercial Letter of
Credit or Application and Agreement for Standby Letter of Credit, as applicable.

 
(v)
To pay any issuance and/or other fees that the Bank notifies the Borrower will
be charged for issuing and processing letters of credit for the Borrower.

 
(vi)
To allow the Bank to automatically charge its checking account for applicable
fees, discounts, and other charges.

 
(vii)
To pay the Bank a non-refundable fee equal to the Applicable Rate per annum of
the outstanding undrawn amount of each standby letter of credit, payable
annually in advance on the date of issuance of such letter of credit, and on
each anniversary thereof on which such letter of credit remains outstanding, in
each case calculated on the basis of the face amount outstanding on the day the
fee is calculated. If there is a default under this Agreement, at the Bank’s
option, the amount of the fee shall be increased by 2.00% per annum, effective
starting on the day the Bank provides notice of the increase to the Borrower.

OPTIONAL INTEREST RATES
 
Optional Rates. 
 
Each optional interest rate is a rate per year. Interest will be paid on August
31, 2007, and then on the last day of each month thereafter until payment in
full of any principal, interest or other amounts outstanding under this
Agreement. No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs. At the end of
any interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion.
 
3

--------------------------------------------------------------------------------


 
LIBOR Rate.
 
The election of LIBOR Rates shall be subject to the following terms and
requirements:
 
(a)
The interest period during which the LIBOR Rate will be in effect will be one or
two weeks or one, two, three, or six months. The first day of the interest
period must be a day other than a Saturday or a Sunday on which banks are open
for business in New York and London and dealing in offshore dollars (a “LIBOR
Banking Day”). The last day of the interest period and the actual number of days
during the interest period will be determined by the Bank using the practices of
the London inter-bank market.

(b)
Each LIBOR Rate Portion will be for an amount not less than One Hundred Thousand
Dollars ($100,000).

(c)
The “LIBOR Rate” means the interest rate determined by the following formula.
(All amounts in the calculation will be determined by the Bank as of the first
day of the interest period.)

LIBOR Rate = London Inter-Bank Offered Rate
(1.00 - Reserve Percentage)
Where,

 
(i)
“London Inter-Bank Offered Rate” means, for any applicable interest period, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.

 
(ii)
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

(d)
The Borrower shall irrevocably request a LIBOR Rate Portion no later than 12:00
noon Los Angeles time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

(e)
The Bank will have no obligation to accept an election for a LIBOR Rate Portion
if any of the following described events has occurred and is continuing:

 
(i)
Dollar deposits in the principal amount, and for periods equal to the interest
period, of a LIBOR Rate Portion are not available in the London inter-bank
market; or

 
(ii)
the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate Portion.


 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(f)
Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

(g)
The prepayment fee shall be in an amount sufficient to compensate the Bank for
any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by the Bank in connection with the foregoing. For purposes of this paragraph,
the Bank shall be deemed to have funded each Portion by a matching deposit or
other borrowing in the applicable interbank market, whether or not such Portion
was in fact so funded.

 
FEES AND EXPENSES
 
Fees. 
 
 

(a)  Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Commitment and the amount of credit it actually uses, determined by
the average of the daily amount of credit outstanding during the specified
period. The fee will be calculated at the Applicable Rate. The calculation of
credit outstanding shall include the undrawn amount of letters of credit.  This
fee is due on August 31, 2007, and on the last day of each following month until
the expiration of the availability period.

(b)
Interest Compounding. At the Bank’s sole option in each instance, any interest,
fees or costs which are not paid when due under this Agreement shall bear
interest from the due date at the Bank’s Reference Rate plus 1.00 percentage
point. This may result in compounding of interest.

Expenses. 
 
The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.
Reimbursement Costs. 
 
(a)
The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.

(b)
The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require. The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers. The maximum amount which the Borrower will be
required to reimburse the Bank for each field examination or appraisal will be
limited to Ten Thousand Dollars ($10,000); provided that such limitation shall
not apply to any field examination or appraisal if, at any time during the
conduct of such field examination or appraisal, an Event of Default exists
hereunder.

COLLATERAL
 
Personal Property. 
 
The Borrower hereby grants a security interest in all of the Borrower’s
accounts, inventory, and equipment (as each term is used in the California
Uniform Commercial Code) now owned or owned in the future by the Borrower to
secure the Borrower’s obligations to the Bank under this Agreement. The
collateral is further defined in security agreement(s) executed by the owners of
the collateral. In addition, all personal property collateral owned by the
Borrower securing this Agreement shall also secure all other present and future
obligations of the Borrower to the Bank (excluding any consumer credit covered
by the federal Truth in Lending law, unless the Borrower has otherwise agreed in
writing or received written notice thereof). All personal property collateral
securing any other present or future obligations of the Borrower to the Bank
shall also secure this Agreement.
disbursements, payments and costs
 
5

--------------------------------------------------------------------------------


 
Requests for Credit.
 
Each request for an extension of credit will be made in writing in a manner
acceptable to the Bank, or by another means acceptable to the Bank.
 
Disbursements and Payments. 
 
(a)
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower’s statement or at one of the Bank’s banking centers in the
United States.

 
(b)
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank. In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.

Telephone and Telefax Authorization. 
 
(a)
The Bank may honor telephone or telefax instructions for advances or repayments
or for the designation of optional interest rates and telefax requests for the
issuance of letters of credit given, or purported to be given, by any one of the
individuals authorized to sign loan agreements on behalf of the Borrower, or any
other individual designated by any one of such authorized signers.

(b)  Advances will be deposited in and repayments will be withdrawn from account
number 14593- 05000 with the Bank owned by the Borrower.

   

(c)
The Borrower will indemnify and hold the Bank harmless from all liability, loss,
and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.

Direct Debit (Pre-Billing). 
 
(a)
The Borrower agrees that the Bank will debit deposit account number 14593-05000
owned by the Borrower, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower (the “Designated Account”) on the date
each payment of principal and interest and any fees from the Borrower becomes
due (the “Due Date”).

 
(b)
Prior to each Due Date, the Bank will mail to the Borrower a statement of the
amounts that will be due on that Due Date (the “Billed Amount”). The bill will
be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.


 
6

--------------------------------------------------------------------------------


 
(c)
The Bank will debit the Designated Account for the Billed Amount, regardless of
the actual amount due on that date (the “Accrued Amount”). If the Billed Amount
debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:

 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

 
(ii)
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.
(d)
The Borrower will maintain sufficient funds in the Designated Account to cover
each debit. If there are insufficient funds in the Designated Account on the
date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

Banking Days. 
 
Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market. All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day. All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.
Interest Calculation. 
 
Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.
Default Rate. 
 
Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Bank bear interest at a rate which is 2.00
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement. This may result in compounding of interest. This will not
constitute a waiver of any default.
Taxes.
 
If any payments to the Bank under this Agreement are made from outside the
United States, the Borrower will not deduct any foreign taxes from any payments
it makes to the Bank. If any such taxes are imposed on any payments made by the
Borrower (including payments under this paragraph), the Borrower will pay the
taxes and will also pay to the Bank, at the time interest is paid, any
additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within thirty (30) days after the due date.
Additional Costs. 
 
The Borrower will pay the Bank, on demand, for the Bank’s costs or losses
arising from any statute or regulation, or any request or requirement of a
regulatory agency which is applicable to all national banks or a class of all
national banks. The costs and losses will be allocated to the loan in a manner
determined by the Bank, using any reasonable method. The costs include the
following:
 
7

--------------------------------------------------------------------------------


 
(a) any reserve or deposit requirements; and
(b) any capital requirements relating to the Bank’s assets and commitments for
credit.
CONDITIONS
 
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
Authorizations. 
 
Evidence that the execution, delivery and performance by the Borrower and any
instrument or agreement required under this Agreement have been duly authorized.
Governing Documents. 
 
A copy of the Borrower’s organizational documents.
Security Agreements. 
 
Signed original security agreements covering the personal property collateral
which the Bank requires.
Perfection and Evidence of Priority. 
 
Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in writing
in its discretion.
Payment of Fees. 
 
Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs”.
Good Standing. 
 
Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.
 
Intentionally Omitted. 
 
Insurance. 
 
Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.
 
Other Required Items. 
 
Any other items the Bank reasonably requires.
REPRESENTATIONS AND WARRANTIES
 
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
Formation. 
 
The Borrower is duly formed and existing under the laws of the state or other
jurisdiction where organized.
 
8

--------------------------------------------------------------------------------


 
Authorization. 
 
This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s powers, have been duly authorized, and do not conflict with any
of its organizational papers.
 
Enforceable Agreement. 
 
This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.
 
Good Standing. 
 
In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes,
except where the failure to be so licensed, in goods standing, or in compliance
would not have a material adverse effect on the Borrower’s financial condition,
business or operations.
 
No Conflicts. 
 
This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound, except where any such conflict would not have a material
adverse effect on the Borrower’s financial condition, business or operations.
 
Financial Information. 
 
All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s (and any guarantor’s) financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any guarantor).
 
Lawsuits. 
 
To the best of the Borrower’s knowledge, there is no lawsuit, tax claim or other
dispute pending or threatened against the Borrower which, if lost, would impair
the Borrower’s financial condition or ability to repay the loan, except as have
been disclosed in writing to the Bank.
 
Collateral. 
 
All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except Permitted Liens.
 
“Permitted Liens” means: (a) liens for taxes not yet payable or liens for taxes
(in an amount not to exceed One Hundred Thousand Dollars ($100,000) being
contested in good faith by appropriate proceedings diligently pursued, provided
that a reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles (“GAAP”) shall have been made therefor
on the Borrower’s financial statements and that a stay of enforcement of any
such lien is in effect); (b) liens in favor of the Bank or its affiliates; (c)
mechanics and materialmen’s liens securing debt not yet past due; (d) liens in
connection with worker’s compensation or other unemployment insurance incurred
in the ordinary course of the Borrower’s business; (e) liens created by deposits
of cash to secure performance of bids, tenders, leases (to the extent permitted
under this Agreement), or trade contracts, incurred in the ordinary course of
business of the Borrower and not in connection with the borrowing of money; (f)
liens arising by reason of cash deposit for surety or appeal bonds in the
ordinary course of business of the Borrower; (g) liens of or resulting from any
judgment or award, the time for the appeal of the petition for rehearing of
which has not yet expired, or in respect of which a stay of execution pending
such appeal or proceeding for review has been secured; (h) with respect to any
real property owned or occupied by the Borrower; easements, rights or way,
zoning and similar covenants and restrictions and similar encumbrances which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which in any event do not materially interfere with
or impair the use or operation of the collateral by the Borrower or the value of
the Bank’s security interest therein, or materially interfere with the Bank’s
ordinary conduct of the business of the Borrower; and (i) purchase money
security interests and liens under capital leases to the extent that the
acquisition or lease of the underlying asset was not prohibited hereunder, the
security interest for liens only encumbers the asset purchased or leased, and so
long as the security interest or lien only secures the purchase price of the
asset.
 
9

--------------------------------------------------------------------------------


 
Permits, Franchises. 
 
The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.
 
Other Obligations. 
 
The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, which default would have a material adverse effect on
the Borrower’s financial condition, business or operations.
 
Tax Matters. 
 
The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid.
 
No Event of Default. 
 
There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.
 
Insurance. 
 
The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.
 
ERISA Plans.
 
(a)
Each Plan (other than a multiemployer plan) is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law. Each Plan has received a favorable determination letter from the IRS
and to the best knowledge of the Borrower, nothing has occurred which would
cause the loss of such qualification. The Borrower has fulfilled its
obligations, if any, under the minimum funding standards of ERISA and the Code
with respect to each Plan, and has not incurred any liability with respect to
any Plan under Title IV of ERISA.

 
 
10

--------------------------------------------------------------------------------

 
 
(b)
There are no claims, lawsuits or actions (including by any governmental
authority), and there has been no prohibited transaction or violation of the
fiduciary responsibility rules, with respect to any Plan which has resulted or
could reasonably be expected to result in a material adverse effect.



(c)
With respect to any Plan subject to Title IV of ERISA:




 
(i)
No reportable event has occurred under Section 4043(c) of ERISA for which the
PBGC requires 30-day notice.




 
(ii)
No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 of ERISA.




 
(iii)
No termination proceeding has been commenced with respect to a Plan under
Section 4042 of ERISA, and no event has occurred or condition exists which might
constitute grounds for the commencement of such a proceeding.

 
(d)
The following terms have the meanings indicated for purposes of this Agreement:

 

 
(i)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.




 
(ii)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.




 
(iii)
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.




 
(iv)
“PBGC” means the Pension Benefit Guaranty Corporation.

 

(v) 
“Plan” means a pension, profit-sharing, or stock bonus plan intended to qualify
under Section 401(a) of the Code, maintained or contributed to by the Borrower
or any ERISA Affiliate, including any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.



Location of Borrower.
 
The Borrower’s chief executive office is located at the address listed under the
Borrower's signature hereto.
 
COVENANTS
 
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
 
Use of Proceeds. 
 
(a)
To use the proceeds of this lien of credit only for general corporate purposes.

 
(b)
The proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any “margin stock” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

 
11

--------------------------------------------------------------------------------


 
Financial Information. 
 
To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time. The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.
 
(a)
Within 120 days of the fiscal year end, the annual financial statements of the
Borrower, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated basis.

(b)
Within 60 days of the end of each of the Borrower’s fiscal quarters (excluding
the last fiscal quarter in each fiscal year), quarterly financial statements of
the Borrower, certified and dated by an authorized financial officer. These
financial statements may be company-prepared. The statements shall be prepared
on a consolidated basis.

(c)
Promptly upon the Bank’s request, copies of any management letters and
correspondence relating to management letters, sent or received by the Borrower
to or from the Borrower’s auditor. If no management letter is prepared, the Bank
may, in its discretion, request a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

(d)
Promptly upon the Bank’s request, copies of the federal income tax return of the
Borrower and copies of any extensions of the filing date.

(e)
Copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report and Form 8-K
Current Report for the Borrower within 30 days after the date of filing with the
Securities and Exchange Commission.

(f)
Annual financial projections covering a time period acceptable to the Bank and
specifying the assumptions used in creating the projections. The projections
shall be provided to the Bank no sooner than 90 days prior to the end of each
fiscal year and no later than 30 days after the end of each fiscal year.

(g)
Within 120 days of the end of each fiscal year and within 60 days of the end of
each of the Borrower’s fiscal quarters (excluding the last fiscal quarter in
each fiscal year), a compliance certificate of the Borrower, signed by an
authorized financial officer and setting forth (i) the information and
computations (in sufficient detail) to establish that the Borrower is in
compliance with all financial covenants at the end of the period covered by the
financial statements then being furnished, (ii) whether there existed as of the
date of such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement and, if any such default exists,
specifying the nature thereof and the action the Borrower is taking and proposes
to take with respect thereto, and (iii) a calculation of the Borrower’s net
inventory at cost (determined utilizing the first-in-first-out (FIFO) method,
based upon the retail method of accounting and utilizing the Borrower’s costs),
multiplied by the percentage set forth in the proviso to Section 1.1(a) above.

(i)
Promptly upon the Bank’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to the Borrower and
as to each guarantor of the Borrower’s obligations to the Bank as the Bank may
request.

 
12

--------------------------------------------------------------------------------


 
Funded Debt to EBITDA Ratio. 
 
To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 1.75:1.0. This ratio will be calculated at the end of each reporting
period for which the Bank requires financial statements, using the results of
the twelve-month period ending with that reporting period.
 
“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt and the
undrawn amount of all letters of credit outstanding hereunder.
 
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, plus all other non-cash charges to
the extent not expected to require cash payment by the Borrower prior to the
Expiration Date.
 
Fixed Charge Coverage Ratio. 
 
To maintain on a consolidated basis a Fixed Charge Coverage Ratio of at least
1.15:1.0. This ratio will be calculated at the end of each reporting period for
which the Bank requires financial statements, using the results of the
twelve-month period ending with that reporting period.
“Fixed Charge Coverage Ratio” means the ratio of (a) the sum of EBITDA, plus
operating lease expense, plus rent expense, minus income tax, minus dividends,
withdrawals and other loans to officers to the extent permitted hereunder, minus
other distributions, to (b) the sum of operating interest expense, lease
expense, rent expense, the current portion of long term debt, the current
portion of capitalized lease obligations and Maintenance CAPEX. The current
portion of long-term liabilities will be measured as of the last day of the
calculation period.
 
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization.
 
“Maintenance CAPEX” means the greater of (a) the product of $145,000, multiplied
by the number of the Borrower’s open store locations as of the last day of the
measurement period, or (b) actual non-financed maintenance capital expenditures.
 
Bank as Principal Depository. 
 
To maintain the Bank as its principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.
 
Other Debts. 
 
Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank), or become liable for the liabilities
of others, without the Bank’s written consent. This does not prohibit:
 
(a)
Acquiring goods, supplies, or merchandise on normal trade credit.

(b)
Endorsing negotiable instruments received in the usual course of business.

(c)
Obtaining surety bonds in the usual course of business.

(d)
Additional lease obligations incurred in connection with the opening of new
retail store locations on arm’s length terms not materially less favorable to
the Borrower than market.

(e)
Additional debts and lease obligations for business purposes which do not exceed
a total principal amount of Five Hundred Thousand Dollars ($500,000) outstanding
at any one time.

 
13

--------------------------------------------------------------------------------


 
Other Liens. 
 
Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower now or later owns, except Permitted
Liens.
 
Maintenance of Assets. 
 
(a)
Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except (x) in the ordinary course
of the Borrower’s business and (y) equipment that, in the aggregate during any
12 month period, has a fair market or book value (whichever is more) of $500,000
or less.

 
(b)
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

 
(c)
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

(d)
To maintain and preserve all rights, privileges, and franchises the Borrower now
has.

(e)
To make any repairs, renewals, or replacements to keep the Borrower’s properties
in good working condition. [

Investments. 
 
Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:
 
(a)
Investments in the Borrower’s current subsidiaries.

(b)
Investments in any of the following:

 
(i)
certificates of deposit;

 
(ii)
U.S. treasury bills and other obligations of the federal government;

 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

(c)
Other investments that do not exceed an aggregate amount of Five Hundred
Thousand Dollars ($500,000) outstanding at any one time.

Loans. 
 
Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:
 
(a)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

(b)
Extensions of credit to officers and employees of the Borrower that do not
exceed an aggregate amount of Five Hundred Thousand Dollars ($500,000)
outstanding at any one time.

Change of Ownership. 
 
Not to permit a Change of Control to occur.
 
14

--------------------------------------------------------------------------------


 
“Change of Control” means: 
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 25% or more of the combined
voting power of such securities.
Additional Negative Covenants. 
 
Not to, without the Bank’s written consent:
 
(a)
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.

 
(b)
Acquire or purchase a business or its assets

(c)
Engage in any business activities substantially different from the Borrower’s
present business.

Notices to Bank. 
 
To promptly notify the Bank in writing of:
 
(a)
Any lawsuit over One Million Dollars ($1,000,000) against the Borrower (or any
guarantor).

(b)
Any substantial dispute between any governmental authority and the Borrower (or
any guarantor).

(c)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

(d)
Any material adverse change in the Borrower’s (or any guarantor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

(e)
Any change in the Borrower’s name, legal structure, place of business, or chief
executive office if the Borrower has more than one place of business.

(f)
Any actual contingent liabilities of the Borrower (or any guarantor), and any
such contingent liabilities which are reasonably foreseeable, where such
liabilities are in excess of One Million Dollars ($1,000,000) in the aggregate.

 
15

--------------------------------------------------------------------------------


 
Insurance. 
 
(a)
General Business Insurance. To maintain insurance satisfactory to the Bank as to
amount, nature and carrier covering property damage (including loss of use and
occupancy) to any of the Borrower’s properties, business interruption insurance,
public liability insurance including coverage for contractual liability, product
liability and workers’ compensation, and any other insurance which is usual for
the Borrower’s business. Each policy shall provide for at least thirty (30) days
prior notice to the Bank of any cancellation thereof.

(b)
Insurance Covering Collateral. To maintain all risk property damage insurance
policies covering the tangible property comprising the collateral. Each
insurance policy must be in an amount acceptable to the Bank. The insurance must
be issued by an insurance company acceptable to the Bank and must include a
lender’s loss payable endorsement in favor of the Bank in a form acceptable to
the Bank.

(c)
Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

Compliance with Laws. 
 
To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower’s business. The Bank shall have no obligation to make any advance to
the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.
 
ERISA Plans. 
 
Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.
Capitalized terms in this paragraph shall have the meanings defined within
ERISA.
 
Books and Records. 
 
To maintain adequate books and records.
 
Audits. 
 
To allow the Bank and its agents to inspect the Borrower’s properties and
examine, audit, and make copies of books and records at any reasonable time,
subject to the limitation on reimbursement of expenses set forth in Section
3.3(b) above. If any of the Borrower’s properties, books or records are in the
possession of a third party, the Borrower authorizes that third party to permit
the Bank or its agents to have access to perform inspections or audits and to
respond to the Bank’s requests for information concerning such properties, books
and records.
 
16

--------------------------------------------------------------------------------


 
Perfection of Liens. 
 
To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.
 
Cooperation. 
 
To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.
 
Indemnity Regarding Use of Real Property. 
 
To indemnify, defend with counsel acceptable to the Bank, and hold the Bank
harmless from and against all liabilities, claims, actions, damages, costs and
expenses (including all legal fees and expenses of Bank’s counsel) arising out
of or resulting from the construction of any improvements on the real property,
or the ownership, operation, or use of the real property, whether such claims
are based on theories of derivative liability, comparative negligence or
otherwise. The Borrower’s obligations to the Bank under this Paragraph shall
survive termination of this Agreement and repayment of the Borrower’s
obligations to the Bank under this Agreement.
 
HAZARDOUS SUBSTANCES
 

Indemnity Regarding Hazardous Substances. 
 
The Borrower will indemnify and hold harmless the Bank from any loss or
liability the Bank incurs in connection with or as a result of this Agreement,
which directly or indirectly arises out of the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of a hazardous substance. This indemnity will apply whether the
hazardous substance is on, under or about the Borrower’s property or operations
or property leased to the Borrower. The indemnity includes but is not limited to
attorneys’ fees (including the reasonable estimate of the allocated cost of
in-house counsel and staff). The indemnity extends to the Bank, its parent,
subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys and assigns.
 
Compliance Regarding Hazardous Substances. 
 
The Borrower represents and warrants that the Borrower has complied with all
current and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances.
 
Notices Regarding Hazardous Substances. 
 
Until full repayment of the loan, the Borrower will promptly notify the Bank in
writing of any threatened or pending investigation of the Borrower or its
operations by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.
 
 
17

--------------------------------------------------------------------------------

 
 
Site Visits, Observations and Testing. 
 
The Bank and its agents and representatives will have the right at any
reasonable time, after giving reasonable notice to the Borrower, to enter and
visit any locations where the collateral securing this Agreement (the
“Collateral”) is located for the purposes of observing the Collateral, taking
and removing environmental samples, and conducting tests. The Borrower shall
reimburse the Bank on demand for the costs of any such environmental
investigation and testing. The Bank will make reasonable efforts during any site
visit, observation or testing conducted pursuant this paragraph to avoid
interfering with the Borrower’s use of the Collateral. The Bank is under no duty
to observe the Collateral or to conduct tests, and any such acts by the Bank
will be solely for the purposes of protecting the Bank’s security and preserving
the Bank’s rights under this Agreement. No site visit, observation or testing or
any report or findings made as a result thereof (“Environmental Report”) (i)
will result in a waiver of any default of the Borrower; (ii) impose any
liability on the Bank; or (iii) be a representation or warranty of any kind
regarding the Collateral (including its condition or value or compliance with
any laws) or the Environmental Report (including its accuracy or completeness).
In the event the Bank has a duty or obligation under applicable laws,
regulations or other requirements to disclose an Environmental Report to the
Borrower or any other party, the Borrower authorizes the Bank to make such a
disclosure. The Bank may also disclose an Environmental Report to any regulatory
authority, and to any other parties as necessary or appropriate in the Bank’s
judgment. The Borrower further understands and agrees that any Environmental
Report or other information regarding a site visit, observation or testing that
is disclosed to the Borrower by the Bank or its agents and representatives is to
be evaluated (including any reporting or other disclosure obligations of the
Borrower) by the Borrower without advice or assistance from the Bank.
 
Definition of Hazardous Substances. 
 
“Hazardous substances” means any substance, material or waste that is or becomes
designated or regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant”
or a similar designation or regulation under any current or future federal,
state or local law (whether under common law, statute, regulation or otherwise)
or judicial or administrative interpretation of such, including without
limitation petroleum or natural gas.
 
Continuing Obligation. 
 
The Borrower’s obligations to the Bank under this Article, except the obligation
to give notices to the Bank, shall survive termination of this Agreement and
repayment of the Borrower’s obligations to the Bank under this Agreement.
default and remedies
 
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.
 
Failure to Pay. 
 
The Borrower fails to make a payment under this Agreement when due.
 
18

--------------------------------------------------------------------------------


 
Other Bank Agreements. 
 
Any default occurs under any other agreement the Borrower (or any Obligor) or
any of the Borrower’s related entities or affiliates has with the Bank or any
affiliate of the Bank in the amount of Five Hundred Thousand Dollars ($500,000)
or more in the aggregate if the default consists of failing to make a payment
when due or gives the Bank or such affiliate of the Bank the right to accelerate
the obligation.. For purposes of this Agreement, “Obligor” shall mean any
guarantor or any party pledging collateral to the Bank.
 
Cross-default. 
 
Any default occurs under any agreement in connection with any credit the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has obtained from anyone else or which the Borrower (or any Obligor)
or any of the Borrower’s related entities or affiliates has guaranteed in the
amount of Five Hundred Thousand Dollars ($500,000) or more in the aggregate if
the default consists of failing to make a payment when due or gives the other
lender the right to accelerate the obligation.
False Information. 
 
The Borrower or any Obligor has given or hereafter gives the Bank information or
representations that are false or misleading in any material respect.
Bankruptcy. 
 
The Borrower, any Obligor, or any general partner of the Borrower or of any
Obligor files a bankruptcy petition, a bankruptcy petition is filed against any
of the foregoing parties, or the Borrower, any Obligor, or any general partner
of the Borrower or of any Obligor makes a general assignment for the benefit of
creditors.
 
Receivers. 
 
A receiver or similar official is appointed for a substantial portion of the
Borrower’s or any Obligor’s business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.
 
Lien Priority. 
 
The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any guaranty).
 
Judgments. 
 
Any judgments or arbitration awards are entered against the Borrower or any
Obligor, or the Borrower or any Obligor enters into any settlement agreements
with respect to any litigation or arbitration, in an aggregate amount of Five
Hundred Thousand Dollars ($500,000) or more in excess of any insurance coverage.
 
Material Adverse Change. 
 
A material adverse change occurs, or is reasonably likely to occur, in the
Borrower’s (or any Obligor’s) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit.
 
19

--------------------------------------------------------------------------------


 
Government Action. 
 
Any government authority takes action that the Bank believes materially
adversely affects the Borrower’s or any Obligor’s financial condition or ability
to repay.
 
Default under Related Documents. 
 
Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty.
 
Other Breach Under Agreement.
 
A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower (or any other party named in the Covenants
section) to comply with any financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to the Borrower or the Bank. If, in the Bank’s sole
opinion, the breach is capable of being remedied, the breach will not be
considered an event of default under this Agreement for a period of thirty (30)
days after the date on which the Bank gives written notice of the breach to the
Borrower; provided, however, that the Bank will not be obligated to extend any
additional credit to the Borrower during that period.
 
enforcing this agreement; miscellaneous
 
GAAP. 
 
Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.
 
California Law. 
 
This Agreement is governed by California law.
 
Successors and Assigns. 
 
This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this loan,
and may exchange information about the Borrower (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.
Dispute Resolution Provision. 
 
This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision”.
This Dispute Resolution Provision is a material inducement for the parties
entering into this agreement.
(a)
This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a “Claim”). For the
purposes of this Dispute Resolution Provision only, the term “parties” shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this agreement.

 
20

--------------------------------------------------------------------------------


 
(b)
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 
(c)
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or (ii)
enforce any provision of this arbitration clause, the Bank may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

(d)
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

(e)
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (j) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

(f)
The procedure described above will not apply if the Claim, at the time of the
proposed submission to arbitration, arises from or relates to an obligation to
the Bank secured by real property. In this case, all of the parties to this
agreement must consent to submission of the Claim to arbitration.

 
(g)
To the extent any Claims are not arbitrated, to the extent permitted by law the
Claims shall be resolved in court by a judge without a jury, except any Claims
which are brought in California state court shall be determined by judicial
reference as described below.

 
(h)
Any Claim which is not arbitrated and which is brought in California state court
will be resolved by a general reference to a referee (or a panel of referees) as
provided in California Code of Civil Procedure Section 638. The referee (or
presiding referee of the panel) shall be a retired Judge or Justice. The referee
(or panel of referees) shall be selected by mutual written agreement of the
parties. If the parties do not agree, the referee shall be selected by the
Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The award that results from the decision of the referee(s) will
be entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645. The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.

 
21

--------------------------------------------------------------------------------


 

(i)
This Dispute Resolution Provision does not limit the right of any party to: (i)
exercise self-help remedies, such as but not limited to, setoff; (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
collateral; (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to require submittal of the Claim to arbitration or judicial
reference.

(j)
Any arbitration, judicial reference or trial by a judge of any Claim will take
place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the
parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties’
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver. The Parties acknowledge and agree that under no circumstances
will a class action be arbitrated.

(k)
By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

Severability; Waivers. 
 
If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it makes a loan after default.
If the Bank waives a default, it may enforce a later default. Any consent or
waiver under this Agreement must be in writing.
 
Attorneys’ Fees. 
 
The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, “attorneys’ fees” includes the
allocated costs of the Bank’s in-house counsel.
 
22

--------------------------------------------------------------------------------


 
One Agreement. 
 
This Agreement and any related security or other agreements required by this
Agreement, collectively:
 
(a)
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;

(b)
replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit; and

(c)
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
 
Indemnification.
 
The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit. This indemnity includes but is not limited to
attorneys’ fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This
indemnity will survive repayment of the Borrower’s obligations to the Bank. All
sums due to the Bank hereunder shall be obligations of the Borrower, due and
payable immediately without demand.
 
Notices. 
 
Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.
Headings. 
 
Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.
 
23

--------------------------------------------------------------------------------


 
Counterparts. 
 
This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.
 
Prior Agreement Superseded. 
 
This Agreement supersedes the Business Loan Agreement entered into as of June
19, 1998, between the Bank and the Borrower (as the same has been previously
amended), and any credit outstanding thereunder shall be deemed to be
outstanding under this Agreement.
 
Confidential Information.
 
The Bank agrees to maintain the confidentiality of all information identified as
“confidential” or “secret” by the Borrower and provided to it by or on behalf of
the Borrower, under or in connection with this Agreement. Neither the Bank nor
any of its affiliates shall use such information other than in connection with
or in enforcement of this Agreement and any other agreement require hereunder,
except to the extent that such information (i) was or becomes generally
available to the public other than as a result of disclosure by the Bank, or
(ii) was or becomes available on a non-confidential basis from a source other
than the Borrower or any of its subsidiaries or affiliates, provided that such
source is not bound by a confidentiality agreement with the Borrower known to
the Bank; provided, however, that the Bank may disclose such information (A) at
the request or pursuant to any requirement of any public authority to which the
Bank is subject or in connection with an examination of the Bank by any such
public authority; (B) pursuant to subpoena or other court process; (C) when
required to do so in accordance with the provisions of any applicable
requirement of law; (D) with notice to the Borrower, to the extent reasonably
required in connection with any litigation or proceeding to which the Bank of
its affiliates may be party and which arises out of or in connection with the
transactions contemplated by this Agreement; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder or under any
other agreement required hereunder; (F) to the Bank’s independent auditors,
accountants, attorneys and other professional advisors; (G) to any affiliate of
the Bank, or to any participant or assignee, actual or potential, provided that
such affiliate, participant, or assignee agrees to keep such information
confidential to the same extent required of the Bank hereunder; and (H) as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower is party or is deemed to be a party with
the Bank.
 


[Signature Page Follows]
 
24

--------------------------------------------------------------------------------

 
This Agreement is executed as of the date stated at the top of the first page.
 

BANK OF AMERICA, N.A.  SPORT CHALET, INC.     By: \s\ Matthew Koenig By:\s\
Howard Kaminsky Name: Matthew Koenig  
Name: Howard Kaminsky
Title: Senior Vice President Title: Executive Vice President - Finance,  
Chief Financial Officer
    Address where notices to Address where notices to the Bank are to be sent:
the Borrower are to be sent:     Bank of America, N.A. One Sport Chalet Drive
333 S. Hope Street, Suite 1300 La Canada, California 91011  Los Angeles, CA
90071 Attention: Howard Kaminsky Attn: Matthew Koenig Telephone: (818) 949-5300
Facsimile: (213) 621-3612  Facsimile: (818) 949-5301



USA PATRIOT ACT NOTICE. FEDERAL LAW REQUIRES ALL FINANCIAL INSTITUTIONS TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH PERSON WHO OPENS AN
ACCOUNT OR OBTAINS A LOAN. THE BANK WILL ASK FOR THE BORROWER’S LEGAL NAME,
ADDRESS, TAX ID NUMBER OR SOCIAL SECURITY NUMBER AND OTHER IDENTIFYING
INFORMATION. THE BANK MAY ALSO ASK FOR ADDITIONAL INFORMATION OR DOCUMENTATION
OR TAKE OTHER ACTIONS REASONABLY NECESSARY TO VERIFY THE IDENTITY OF THE
BORROWER, GUARANTORS OR OTHER RELATED PERSONS.
 
25

--------------------------------------------------------------------------------

